Citation Nr: 1624490	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression and posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for a right ankle disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. During the course of this appeal, the Veteran's claims file was transferred and now resides within the jurisdiction of the RO in Winston-Salem, North Carolina.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is of record.

In November 2011, the Board remanded the issues on appeal for further development of the record. The development requested in the remand has been completed and the case has been returned to the Board.

The Board notes that the Veteran previously was represented by Alpha Veterans Disability Advocates. In May 2015, Alpha Veterans Disability Advocates withdrew its power-of-attorney from the Veteran. The Veteran has not granted any new power-of-attorney with regard to the claims on appeal. Accordingly, the Board recognizes that the Veteran is unrepresented in this claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

After issuance of the last Supplemental Statement of the Case (SSOC) in January 2015, the Veteran submitted additional VA treatment records and explicitly requested that his additional records initially be reviewed by the agency of original jurisdiction (AOJ) (i.e., he did not waive initial AOJ review of this evidence). See January 2015 SSOC; March 2016 Correspondence and VA treatment records. The law requires that without a written waiver of initial AOJ review, the Board must remand the claim for the AOJ to first consider that evidence. 38 C.F.R. § 20.1304(c)  (2015); but see 38 U.S.C.A. § 7105(e)(1), (2)  (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression and PTSD, entitlement to a rating in excess of 10 percent for a right ankle disability and entitlement to a TDIU. In particular, the AOJ must consider the VA treatment records the Veteran submitted in April and May 2015. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review. 

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




